DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 12/08/2020 and 01/08/2020. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 
Response to Arguments
Applicant's remaining arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art fails to teach that that content at the origin server, a read-only data store, a function, and association of the function with an event, are all specified (or supplied) by the same particular customer of the content delivery network. Remarks p. 11. Applicant’s argument is not persuasive because, as shown below, the content, a read-only data store, a function, and association of the function with an event, are all specified (or 
Applicant argues that neither Jalili nor Ghosh teach that the content provided by the customer is stored at an origin server. Remarks p. 11. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant argues that Jalili discloses customizing an experience for a user based on profile information received from the user, and not from a particular customer. Remarks p. 12. Applicant further argues that Jalili fails to teach that the function to be executed is received from the particular customer. Id. Applicant’s argument is not persuasive for the following reasons. First, while the user’s profile information is collected from user interactions (¶¶ [0038], [0039], the actual profile information is stored at the experience provider (i.e., particular customer or content provider). See Fig. 2A, 136 stored at 103. Furthermore, Newton discloses receiving Customer Configuration Scripts (i.e., function) from a content provider (i.e., particular customer). ¶¶ [0139], [0156].
Applicant argues that Newton does not teach an association of an event with a function, the association specified by the same particular customer that specifies the function and the data used by the function. Remarks pp. 12-13. Applicant’s argument is not persuasive because Newton discloses receiving Customer Configuration Scripts (i.e., function) from a content provider (i.e., particular customer). ¶¶ [0139], [0156]. These scripts can be executed based on specified events, such as the arrival of a user request (i.e., event) (¶¶ [0346]-[0357]), or based on the satisfaction of conditional statements (i.e., event) (¶¶ [0347]-[0362]).
Applicant argues that Jalili discloses customizing a user experience before the arrival of a user request. Remarks pp. 12-14. Applicant’s argument is not persuasive because Jalili discloses an embodiment where the user profile 
Applicant argues that Ghosh fails to teach that the read-only data store is specified by input from the particular customer. Remarks pp. 15-16. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Applicant’s argument is not persuasive because the read-only data store comprises data specified as input from the particular customer to be used as input to the function. See e.g., claim 1. Newton discloses receiving Customer Configuration Scripts (i.e., function) from a content provider (i.e., particular customer). ¶¶ [0139], [0156]. Jalili discloses customizing a user experience based on a user profile (i.e., data from a particular customer) received from the experience provider (i.e., particular customer or content provider). ¶¶ [0038], [0039]). Ghosh was cited merely to show that the use of read-only data stores was well known. Since the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). 
Applicant argues that Ghosh discloses that the content requested by a client is read-only, and not that the data used as input to a function is read-only. Remarks pp. 15-16. In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Applicant’s argument is not persuasive because Ghosh was cited merely to show that the use of read-only data stores was well known. Jalili discloses customizing a user experience based on a user profile (i.e., data from a particular customer) received from the experience provider (i.e., particular customer or content provider). ¶¶ [0038], [0039]). Furthermore, Jalili discloses embodiments where local servers (i.e., edge servers) do not modify the user profile (i.e., data for input to a function), and instead replaces the user profile when it changes. ¶ [0092].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0159472 (“Newton”), in view of U.S. Pub. No. 2015/0324867 (“Jalili”), and further in view of U.S. Pub. No. 2012/0041970 (“Ghosh”).

Regarding claim 1, Newton teaches a system, comprising: 
a plurality of computing devices configured to implement a content delivery network comprising an origin server (Fig. 8, Origin Tier) and an edge server (Fig. 8, Edge Caches), wherein the edge server comprises a content cache configured to store content retrieved from the origin server (“The cache server may obtain the requested resource from another cache or from an origin server,” ¶ [0157]), wherein the content at the origin server comprises content supplied or specified by one or more customers of the content delivery network (“A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers)…a CDN can support one or more content providers or subscribers,” ¶ [0090]) including content supplied or specified by a 
receive (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]) a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]) specified by the particular customer (The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); 
receive, at the content delivery network (¶ [0154]) from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request 
initiate, at the edge server (¶ [0154]), processing of the request from the client device of the client (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result), wherein the processing of the request comprises encountering the event associated with the function (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]; “hooks available for, amongst other things: [0365] client requests [0366] cache fills [0367] GCO exceptions [0368] cache misses [0369] fill responses [0370] fill pump [0371] client responses [0372] client pump,” ¶ [0364]), wherein the association of the event with the function was previously determined based at least in part on input from the particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); 

generate, at the edge server (¶ [0154]), a response to the request based at least in part on execution of the function (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
send the generated response generated at the edge server, from the edge server to the client device (Fig. 11, Request/Response pair).
	Newton fails to teach that the read-only data store comprises data specified by input from the particular customer for use as input to the function when the function is executed, using the data from the read-only data store as input to the function in generating the content, wherein execution of the function comprises retrieval of the data from the read-only data store specified by input from the particular customer; and, after receipt by the edge server the read-only data store, the function, and the association of the function with the event, the content delivery network is configured to receive, at the content delivery network a request from the client. Jalili teaches data (“The experience provider can then store the profile information in an edge server, a local cache, or local memory, allowing the experience provider to quickly retrieve the profile information once the user reaches the resource,” ¶ [0029]) specified by input from the customer for use as input to the function when the function is executed (“experience provider 103 can use the profile information 136 to prepare an experience 216 that is customized for the user 104 or client device 108. In particular, the experience provider 103 can use the profile 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, However, because the data 

Regarding claim 5, Newton teaches a computer-implemented method, comprising: 
receiving (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]), at an edge server of a content delivery network for providing content (¶ [0154]):
a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and
an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]), the association specified by the particular customer (The customer-specific scripts 
a content delivery network that provides content supplied or specified by one or more customers of the content delivery network (“A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers)…a CDN can support one or more content providers or subscribers,” ¶ [0090]) including at least some of the content that is supplied or specified by a particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]);
receiving, at the edge server (¶ [0154]) from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request for at least some of the content (Fig. 11, Request/Response pair) supplied or specified by a particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 

performing, at the edge server (¶ [0154]), the function associated with the event (“If a CCS is found, any customer-specific handlers (or sequences) specified in the CCS will be included in the appropriate locations (hooks) during request/response processing,” ¶ [0143]; “the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource,” ¶ [0154]); 
generating, at the edge server (¶ [0154]), a response to the request based at least in part on performing the function (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
sending the generated response from the edge server to the client device (Fig. 11, request/response pair).
Newton fails to teach replicating a read-only data store to an edge server of a content delivery network for providing content, wherein the read-only data store comprises data 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, However, because the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to employ read-only data, as taught by Ghosh, into Newton-Jalili, in order to benefit from the ability to cache both the query and the result of the query. 

Regarding claims 2, and 6, Newton-Jalili-Ghosh teaches the invention of claims 1 and 5 above, and further teaches that the event comprises receipt, at the edge server, of the request for content from the client device or preparation of a request for content from the origin server (Newton: “there are hooks available for, amongst other things: [0365] client requests,” ¶¶ [0364], [0365]), and wherein, in executing the function associated with the event, the edge server is configured to: modify the request for content from the content cache or the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claims 3, and 7, Newton-Jalili-Ghosh teaches the invention of claims 1, and 5 above, and further teaches that the event comprises generation of the response to the request for content from the content cache or receipt of a response to a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client responses,” ¶¶ [0364], [0371]), and wherein, in executing the function associated with the event, the edge server is configured to: modify a response to the request for content from the content cache or the response to the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claim 11, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that the read-only (Ghosh: ¶ [0059]) data store comprises a plurality of key-value pairs (Newton: Figs. 12A-12C).

Regarding claim 12, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that the read-only (Ghosh: ¶ [0059]) data store is specified by the particular customer (Jalili: “the experience provider 103 can maintain and manage profile information,” ¶ [0052]).

Regarding claim 13, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that performing the function associated with the event comprises: accessing a resource of a provider network at an additional server (Newton: A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers,” ¶ [0090]).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claims 1 and 5 above, and further in view of U.S. Pub. No. 2002/0065899 ("Smith").

Regarding claims 4, and 9, Newton-Jalili-Ghosh teaches the invention of claims 1 and 5 above, but fails to teach that the response is generated based at least in part on the execution of the function without retrieving the content from the content cache or .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2003/0115421 (“McHenry”).

Regarding claim 8, Newton-Jalili-Ghosh teaches the invention of claim 5 above, but fails to teach that performing the function (i.e., user-defined program code) associated with the event comprises: generating one or more metrics or log entries associated with processing the request. McHenry teaches generating one or more metrics or log entries associated with processing the request (“policy rules base 68 also preferably defines the various log and operational information for collection by the enterprise network edge server 22 and basis for reporting the information through a network back channel to the content director 30,” ¶ [0035]). It would have been obvious .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2014/0313542 ("Benchorin").

Regarding claim 10, Newton-Jalili-Ghosh teaches the invention of claim 5 above, but fails to teach that the function (i.e., user-defined program code) is executed using process isolation with respect to one or more other functions at the edge server. Benchorin teaches executing a program using an isolation technique with respect to execution of other user-defined program code at the edge server (“it can isolate data and processing for security and confidentiality reasons. Domain isolation mechanisms can be used in some cases,” ¶ [0160]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate process isolation, as taught by Benchorin, into Newton-Jalili-Ghosh, in order to increase security and confidentiality between disparate domains (i.e., customers).

Claim 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, in view of Jalili, in view of Ghosh, and further in view of Benchorin.

Regarding claim 14, Newton teaches one or more computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (Fig. 1, Storage 60 comprising Programs 35-38): 
receiving (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]), at an edge server of a content delivery network for providing content (¶ [0154]): 
a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and
an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]), the association specified by the particular customer (The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer 
a content delivery network that provides content supplied or specified by one or more customers of the content delivery network (“A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers)…a CDN can support one or more content providers or subscribers,” ¶ [0090]) including at least some of the content that is supplied or specified by the particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 
receiving, at the edge server from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request for at least some of the content (Fig. 11, Request/Response Pair) supplied or specified by a particular customer of the one or more customers (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 
initiating, at the edge server (¶ [0154]), processing of the received request, wherein the processing of the request comprises performing an event (Figs. 13B and 
executing, at the edge server (¶ [0154]), the customer-defined program code associated with the event (“If a CCS is found, any customer-specific handlers (or sequences) specified in the CCS will be included in the appropriate locations (hooks) during request/response processing,” ¶ [0143]; “the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource,” ¶ [0154]), 
generating, at the edge server (¶ [0154]) a response based at least in part on execution of the customer-defined program code (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
sending the generated response from the edge server to the client device (Fig. 11, request/response pair).
Newton fails to teach replicating a read-only data store to an edge server of a content delivery network for providing content and a plurality of additional edge servers of the content delivery network, wherein the read-only data store comprises data specified by input from the particular customer for use as input to a function when the 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, However, because the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). It would have been obvious for one of ordinary skill in the art before the effective filing date of 
Newton-Jalili-Ghosh fails to teach the user-defined program code is executed using an isolation technique with respect to execution of other user-defined program code at the edge server. Benchorin teaches executing a program using an isolation technique with respect to execution of other user-defined program code at the edge server (“it can isolate data and processing for security and confidentiality reasons. Domain isolation mechanisms can be used in some cases,” ¶ [0160]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate process isolation, as taught by Benchorin, into Newton-Jalili-Ghosh, in order to increase security and confidentiality between disparate domains (i.e., customers).

Regarding claim 15, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the event comprises receipt of the request for content from the client device or preparation of a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client requests,” ¶¶ [0364], [0365]), and wherein, in executing the customer-defined program code associated with the event, the edge server is configured to: modify the request for content from the content cache or the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claim 16, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the event comprises generation of a response to the request for content from the content cache or receipt of a response to a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client responses,” ¶¶ [0364], [0371]), and wherein, in executing the customer-defined program code associated with the event, the edge server is configured to: modify a response to the request for content from the content cache or the response to the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claim 19, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the customer-defined program code is executed using process isolation with respect to one or more other customer-defined program at the edge server (Benchorin: “it can isolate data and processing for security and confidentiality reasons. Domain isolation mechanisms can be used in some cases,” ¶ [0160]).

Regarding claim 20, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the read-only (Ghosh: ¶ [0059]) data store comprises a plurality of key-value pairs (Newton: Figs. 12A-12C).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh-Benchorin as applied to claim 14 above, and further in view of McHenry.

Regarding claim 17, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, but fails to teach that performing the customer-defined program code associated with the event comprises: generating one or more metrics or log entries associated with processing the request. McHenry teaches generating one or more metrics or log entries associated with processing the request (“policy rules base 68 also preferably defines the various log and operational information for collection by the enterprise network edge server 22 and basis for reporting the information through a network back channel to the content director 30,” ¶ [0035]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate logging, as taught by McHenry, into Newton-Jalili-Ghosh-Benchorin, in order to further tailor the preparation of the object/action rule sets distributed to particular multi-proxy cache servers to maximize the delivered quality of service to clients based on changing user demands.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh-Benchorin as applied to claim 14 above, and further in view of Smith.

Regarding claim 18, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, but fails to teach that the response is generated based at least in part on the execution of the customer-defined program code without retrieving the content from the content cache or from the origin server. Smith teaches generating a response based at least in part on the execution of the customer-defined program code without retrieving the content from the content cache or from the origin server (“the capability of generating dynamic content is moved to the edges of the CDN by distributing application logic 122 and replicated data 120 to edge caches 108. Application logic 122 describes how to generate the dynamic content, and replicated data 120 represents the data necessary to generate the content,” ¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate dynamic content generation at an edge server, as taught by Smith, into Newton-Jalili-Ghosh, in order to achieve efficiency by generating content at the edge caches rather than the origin site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455


/JULIAN CHANG/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455